Citation Nr: 1512823	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	AMVETS







INTRODUCTION

The Veteran had active military service from October 2008 to January 2009

The appeal arose from a May 2009 decision by the Cleveland, Ohio VA Regional Office (RO).  The Veteran resides in the area served by the Fargo, North Dakota, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence strongly suggests additional relevant service records exist which would aid in rendering an informed decision in this case.  

The Veteran's discharge certificate shows the reason for her separation was "Mental Disorder."  Notably, the record does not include any documentation explaining the basis for that separation.  These should be sought.  

The evidence does include some service treatment records.  These show the Veteran was seen for left knee complaints in December 2008 and January 2009, but it is unclear whether it was medically established that there was, in fact, a left knee disability.  Since 6 years have elapsed since then, efforts should be made to ascertain if any post service treatment records exist, and in any case, the Veteran should be examined for VA purposes to establish whether there is a left knee disability that may be related to her in-service complaints.  

The service treatment records that are in the file also show that the Veteran was seen in the emergency room in late December 2008, for head ache complaints, that eventually were characterized as migraines.  In this regard, it was noted that the Veteran provided a pre-service history of experiencing such headaches.  The emergency room records have not been associated with the file, which should be sought, and the Veteran should be asked about any pre-service history or treatment for headaches.  She also should be accorded an examination for VA purposes to ascertain the nature and etiology of any headache disability.  

Lastly, the service treatment records in the file identify "adjustment disorder with anxiety and depressed mood," as one of the Veteran's "Problems," but it was not medically addressed in that record, or in any other record currently associated with the file.  Efforts should be made to obtain any Mental Health Clinic records relating to the Veteran during service, and as with the other claimed disabilities, the Veteran should be examined to ascertain the nature and etiology of any psychiatric disability she may have.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any pre-service treatment for headaches she may have had, as well as any post service treatment for headaches, her left knee, and mental health.  The records of the identified treatment should be sought.  

2. The RO should attempt to obtain and associate with the file the Veteran's service personnel records, as would describe the circumstances of her service separation.  

3. Records from the Lackland Air Force Base Mental Health Clinic relating to the Veteran's treatment at that facility between October 2008 and January 2009 should be sought.  

4. Records for the treatment of the Veteran's headaches at the Lackland Air Force Base Hospital Emergency Room on approximately December 30, 2008, should be sought.

5. Any other service treatment records, whose existence may be revealed as the requested development is being accomplished, should be obtained and associated with the claims file.  

6. After all available records have been obtained as a result of the development requested in the preceding paragraphs, schedule the Veteran for appropriate VA examinations to ascertain whether she has a chronic headache disability, a left knee disability and a psychiatric disability, and whether any such disability was incurred in service, or was aggravated by service.  The claims file should be provided to the examiner/s, who should include in his/her report an opinion as to whether any current left knee, headache, and/or psychiatric disability had its onset in service, or if it pre-existed service, increased in severity beyond its natural progression during service.  

A complete rationale for any opinion expressed should be included in the report.

7. The claims should be re-adjudicated, and if any decision remains adverse, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the matter is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



